United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
HEATH & SAFETY ADMINISTRATION,
Boston, MA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-920
Issued: October 26, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 2, 2011 appellant filed a timely appeal from a February 16, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration as it was untimely filed and failed to establish clear evidence of error. The
Board docketed the appeal as No. 11-920.
The Board finds that appellant timely requested reconsideration. This case has
previously been before the Board. In a decision dated November 10, 2010, the Board affirmed
October 1 and November 20, 2009 decisions denying her claim that she sustained an injury to
her knees on April 3, 2008 in the performance of duty.1 On December 18, 2010 appellant
requested reconsideration. In a decision dated February 16, 2011, OWCP denied her request for
reconsideration of its November 20, 2009 merit decision after finding that it was untimely filed
and did not show clear evidence of error.
The Board has duly considered the matter and notes that a right to reconsideration within
one year, however, accompanies any merit decision on the issues, including a decision by the

1

Docket No. 10-567 (issued November 10, 2010).

Board.2 Appellant’s December 18, 2010 request for reconsideration was within one year of the
Board’s November 10, 2010 decision. As her request was timely, OWCP improperly denied her
request by applying the legal standard reserved for cases where reconsideration is requested
more than one year after the last merit decision. The Board will set aside the February 16, 2011
decision and remand the case for consideration of appellant’s reconsideration request under the
standard for timely reconsideration requests.3 After such further development as OWCP deems
necessary, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the February 16, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: October 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1)
(January 2004); Robert F. Stone, 57 ECAB 292 (2005); Larry J. Lilton, 44 ECAB 243 (1992).
3

See 20 C.F.R. § 10.606(b).

2

